Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a Non-Final action on the merits in response to communications  filed on 06/01/2022.
Claims 22 and 35 have been amended. Claims 30 and 38 have been cancelled. Claims 1-21 were previously cancelled. Claims 22-29, 31-37 and 39-41 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Examiner notes that the 35 U.S.C. 101 rejection is maintained.

Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 06/02/2022, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-29, 31-37 and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determine whether the user has any active task;
based on determining that the user does not have any active task,…
identify tasks from the plurality of tasks stored in the data storage medium after the user clicks the button to initiate the request for work; 
automatically allocate to the user a task with a greatest priority from the identified tasks; 
set a status threshold relative to an escalation time on the allocated task so as to redistribute the allocated task when the status threshold is met; 
determine whether the allocated task approaches the status threshold; 
automatically display an alert in the graphical user interface to alert the user when the allocated task approaches the status threshold before re-distribution occurs
based on determining that the user has at least one active task…

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor and storage medium). For example, identifying tasks from a plurality of tasks, allocating tasks and determining whether a task approaches a threshold involves managing personal behavior or interactions between people. Additionally, the limitations encompass Mental Processes involving data analysis (e.g. observation, evaluation). Accordingly, the claim recites an abstract ideas of Methods of Organizing Human Activity and Mental Processes. 
Independent Claim 35 substantially recite the subject matter of Claim 22 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 23 is directed to task characterization, Claim 24 is directed to display of task status, Claim 25 is directed to hold status, Claims 26-27 are directed to user profiles and preferences, Claim 28-29 is directed to escalation rules, Claim 31 a displayed button, Claim 32 is directed to identifying eligible tasks, Claim 33 is directed to greatest priority and Claim 34 is directed data storage. Claims 36, 37 and 39-41 substantially recite the subject matter of Claims 23-29 and 31-34. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 22 recites the additional elements of a GUI, a data storage medium and a processor programed to perform the claimed limitations. Claim 35 recites the additional elements of a GUI and a data storage medium. These are generic computer components performing generic computer functionality. For instance, steps such as providing remote access for users to view, access, complete tasks and display tasks is generic display functionality. The step of activate or deactivate a button for initiating a request for work based on whether a user has an active task is analyzing data (e.g. task storage) where the button is merely highlighted based on a result of the condition. Further, the button is a GUI element that allows the abstract idea to be performed and is considered generic functionality.  The step of identifying a task after user clicks a button is data input (or data gathering activity) and analysis to identify tasks (e.g. generic computer functionality). Examiner notes although Applicant is claiming actions associated with selectable elements the interactive details of the interface are not described. The steps of allocating a task to a user based on priority, determining whether a task approaches a threshold involve data analysis, and displaying an alert when allocated task approaches a threshold is merely displaying data. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a data storage medium, a processor and a GUI are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 22-29, 31-37 and 39-41 claim are not patent eligible.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Raynor (US 2008/0065460) discloses a task management system for assigning and completed tasks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RENAE FEACHER/Primary Examiner, Art Unit 3683